Citation Nr: 1145810	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1957 to April 1959 and from September 1959 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in a September 2008 VA Form 9.  In March 2009, the Veteran notified VA that he wished to withdraw his request for a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2007 rating decision granted service connection for bilateral hearing loss.  A 30 percent rating was assigned effective February 21, 2007.  During the course of the appeal, the Veteran was afforded VA audiologic examinations in June 2007 and June 2008 to assess the degree of disability of his hearing loss.  The June 2008 VA examination report and VA treatment records dated through August 2008 are the most recent medical evidence pertaining to the Veteran's hearing loss in the physical claims file currently before the Board.

After the appeal was certified to the Board, the Veteran submitted statements indicating that other claims not found in the claims file had been adjudicated.  A notation from the RO reveals that a temporary claims folder was created.  Additionally, a cursory review of "Virtual VA" reveals that multiple rating decisions have been issued to the Veteran that are not contained in his paper claims file at the Board.  One such rating decision, dated in April 2011, adjudicated a claim for an increase regarding service-connected bilateral hearing loss-essentially the same issue currently on appeal.  The disability rating was increased to 40 percent (from 30 percent) effective July 19, 2010.  Notably, the April 2011 rating decision refers to an extensive amount of evidence that is not present in the paper claims file or in Virtual VA.  Among the listed evidence are VA audiologic examinations dated in May 2009, June 2010, August 2010, and September 2010.

All of the examination reports may be relevant to the issue on appeal and may contain crucial evidence in deciding the appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all Veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is necessary to associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, associate any records currently in Virtual VA or referred to therein.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

